DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-18 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection: suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 16, “said reaction chamber average”: changing the claim dependency of claim 16 from claim 6 to claim 7; and inserting --have an-- after “said reaction chamber”) and (claim 17, “said reaction chamber average”: changing the claim dependency of claim 16 from claim 6 to claim 7; and inserting --have an-- after “said reaction chamber”).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 requires the lead shielding to be 1.5 inches. However, claim 18 broadens the subject matter of claim 17 by requiring the lead shielding be no more than 1.25 inches. Since claim 18 broadens the claimed subject matter, claim 18 fails to further limit the subject matter of claim 17 upon which claim 18 depends. Therefore, claim 18 is rejected for being of improper dependent form.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Korenev (US 6463123) in view of Canazon (US 2021/0241991), Kakonyi (US 2012/0133265), and Groves et al. (US 2007/0274443; hereinafter Groves).

Regarding claim 1, Korenev discloses an x-ray apparatus (with 14), comprising: a vacuum chamber (for 28 before 34) having a window (40) for exit of x-rays, said window (40) having an exterior surface outside of the vacuum in the vacuum chamber (for 28); an electron source (for 28); a target anode (34) associated with said window (40), said target anode (34) having an interior surface within said vacuum chamber (for 28); whereby free electrons (28) are accelerated in their flow from said electron source to said target anode (34) within said vacuum chamber; said interior surface of said target anode (34) comprising an associated x-ray generating layer (34a) comprising one or more of an element with an atomic number equal to or greater than 73 (abstract: tungsten or tantalum); a selectively blocking path beginning at the x-ray generating layer and continuing through the remaining portion of said target anode where said selectively blocking path blocks free electrons reaching said target anode from continuing on to exit through the window, while allowing x-rays leaving the x-ray generating layer to continue along the selectively blocking path to exit through the window (fig. 4); and a liquid cooling pathway (42 with coolant fluid) associated with said target anode between said x-ray generating layer (of 34) and the exterior surface of the window (of 40) for heat transfer from the target anode.
However, Korenev fails to disclose a cathode within said vacuum chamber; a less than 400 kV but more than 80 kW power supply connected between said cathode and target anode; and blocking over 70% of the free electrons.  
Canazon teaches a cathode (110) within said vacuum chamber (130). Kakonyi teaches a less than 400 kV but more than 80 kW power supply connected between said cathode and target anode (par. 60). Groves teaches blocking over 70% of the free electrons (par. 23).  
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Korenev with the teaching of Canazon, since one would have been motivated to make such a modification for higher efficiency with a single high-powered x-ray source (Canazon: par. 7).  
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Korenev with the teaching of Kakonyi, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. One would have been motivated to make such a modification for adjusting performance as desired (Kakonyi: par. 60).	
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Korenev with the teaching of Groves, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. One would have been motivated to make such a modification for maximum energy (Groves: par. 26).  

Regarding claim 4, Korenev teaches in which said selectively blocking path beginning at the x-ray generating layer and continuing through the remaining portion of said target anode blocks the free electrons reaching said target anode from continuing on to exit through the window, while allowing x-rays leaving the x-ray generating layer to continue to exit through the window (fig. 4). Groves teaches blocking over 95% (par. 23). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Korenev, Canazon, Kakonyi, and Groves as applied to claim 1 above, and further in view of Tang et al. (US 2015/0078532; hereinafter Tang).
Korenev as modified above suggests claim 1. 
However, Korenev fails to disclose in which said cathode comprises at least 4 separate and non-collinear filaments.
Tang teaches in which said cathode comprises at least 4 separate and non-collinear filaments (fig. 19:1).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Korenev as modified above with the teaching of Tang, since rearranging parts of an invention involves only routine skill in the art (Tang: figs. 1-19). One would have been motivated to make such a modification for greater distribution (Tang: par. 1). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Korenev, Canazon, Kakonyi, and Groves as applied to claim 1 above, and further in view of Avnery (US 2002/0154740). 
Korenev as modified above suggests claim 1. Korenev further discloses in which said target anode has a solid structure (with 40), the majority of which comprises aluminum (40 with aluminum), wherein the liquid in the cooling pathway comprises water (42 with coolant fluid, water).
However, Korenev fails to disclose wherein the x-ray generating layer comprises gold.
Avnery teaches wherein the x-ray generating layer comprises gold (par. 22).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Korenev as modified above with the teaching of Avnery, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability (Avnery: par. 22). One would have been motivated to make such a modification for depending on the application (Avnery: par. 22). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Korenev, Canazon, Kakonyi, and Groves as applied to claim 1 above, and further in view of Utsumi et al. (US 2016/0228076; hereinafter Utsumi). 
Korenev as modified above suggests claim 1. Korenev further discloses in which 100% of the x-rays generated in said x-ray generating layer proceed in a path of a line through the nearest point on the cathode and a point of generation of the x-ray, as measured with a vertex of the measurement at the point of generation and extending outward through the window (fig. 3).
However, Korenev fails to disclose over 60% of the x-rays generated proceed in a path within 30°. 
Utsumi teaches over 60% of the x-rays generated proceed in a path within 30° (via 25).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Korenev as modified above with the teaching of Utsumi, since rearranging parts of an invention and discovering the optimum or working ranges involves only routine skill in the art. One would have been motivated to make such a modification for better steering the radiation in the desired direction (Utsumi: via 25).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Korenev, Canazon, and Tang.
Korenev discloses an x-ray apparatus (with 14), comprising: a vacuum chamber (for 28 before 34) having a wall and a window (40) in said wall to allow exit of x-rays with a vacuum existing in said vacuum chamber; an electron source assembly (for 28); a liquid cooled (with 42) window anode (with 40) that incorporates a cooling path (42) in which sides of the cooling path provide structural support for the window to keep a vacuum in said chamber (for 28); whereby free electrons (28) are accelerated in their flow from said electron source assembly to said window anode (with 34) within said vacuum chamber; and said window anode containing a thin layer of a target material (34) that has an atomic number equal to or greater than 73 (abstract: tungsten or tantalum), whereby the thin layer is of sufficient thickness that a majority of electrons reaching the window anode will be absorbed by said thin layer and whereby the thin layer is of sufficient thinness that resulting x-rays can exit the other side of said thin layer and thereafter exit from the window anode through the window (fig. 3 and abstract).
However, Korenev fails to disclose a cathode assembly housed within said vacuum chamber, wherein said cathode assembly includes at least four non-contiguous filaments; and a power supply connected between said cathode assembly and window anode.   
Canazon teaches a cathode (110) within said vacuum chamber (130); and a power supply (140) connected between said cathode assembly and window anode. Tang teaches wherein said cathode assembly includes at least four non-contiguous filaments (fig. 19:1).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Korenev with the teaching of Canazon, since one would have been motivated to make such a modification for higher efficiency with a single high-powered x-ray source (Canazon: par. 7).  
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Korenev as modified above with the teaching of Tang, since rearranging parts of an invention involves only routine skill in the art (Tang: figs. 1-19). One would have been motivated to make such a modification for greater distribution (Tang: par. 1). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Korenev, Canazon, and Tang as applied to claim 6 above, and further in view of Fitts, Jr. et al. (US 2007/0044905; hereinafter Fitts). 
Korenev as modified above suggests claim 6. Korenev further discloses a reaction area (for 20) having one or more shielded sides (26), said reaction area being configured to hold (with 18) a product to be treated; and positioned to receive x-rays passing through said window (of 40) and into said reaction are for irradiation of a product (20) to be treated in said reaction area.
However, Korenev fails to disclose a reaction chamber. 
Fitts teaches a reaction chamber (48). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Korenev as modified above with the teaching of Fitts, since one would have been motivated to make such a modification for more protection (Fitts: with 48).  

Claims 8-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Korenev, Canazon, and Tang as applied to claim 6 above, and further in view of Avnery. 

Regarding claim 8, Korenev as modified above suggests claim 6. 
However, Korenev fails to disclose in which the thin layer is gold or platinum.
Avnery teaches in which the thin layer is gold or platinum (par. 22).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Korenev as modified above with the teaching of Avnery, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability (Avnery: par. 22). One would have been motivated to make such a modification for depending on the application (Avnery: par. 22). 

Regarding claim 9, Avnery teaches in which the thin layer is gold (par. 22).

Regarding claim 10, Korenev discloses in which the thin layer is on adjacent curved surfaces made of aluminum (40 with aluminum) or copper.

Regarding claim 14, Korenev as modified above suggests claim 6. 
However, Korenev fails to disclose wherein a voltage difference is less than 400 kV.
Avnery teaches wherein a voltage difference is less than 400 kV (par. 21).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Korenev as modified above with the teaching of Avnery, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (Avnery: par. 21). One would have been motivated to make such a modification for adjusting based on the application.	

Regarding claim 15, Avnery teaches in which the voltage difference is between 200 kV and 320 kV (par. 21).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Korenev, Canazon, Tang, and Avnery as applied to claim 10 above, and further in view of Smit et al. (US 5420906; hereinafter Smit). 
Korenev as modified above suggests claim 10. 
However, Korenev fails to disclose wherein said window anode has a base plate.
Smit teaches wherein said window anode has a base plate (10).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Korenev as modified above with the teaching of Smit, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for easier assembly (Smit: with 10). 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Korenev, Canazon, Tang, and Fitts as applied to claim 7 above, and further in view of Loughlin (US 3859534). 

Regarding claim 16, Korenev as modified above suggests claim 7. Fitts further teaches wherein a majority of sides of said reaction chamber have an average shielding (for 48).
However, Korenev fails to disclose shielding of less than the equivalent of 2.0 inches of lead shielding
Loughlin teaches shielding of less than the equivalent of 2.0 inches of lead shielding (col. 2:29-35; figs. 3-4). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Korenev as modified above with the teaching of Loughlin, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. One would have been motivated to make such a modification for more protection.  

Regarding claim 17, Loughlin teaches shielding of less than the equivalent of 1.5 inches of lead shielding (col. 2:29-35; figs. 3-4).
It also would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Korenev as modified above with the teaching of Loughlin, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. One would have been motivated to make such a modification for more protection.  

Regarding claim 18, Loughlin teaches in which the lead shielding is no more than 1.25 inches (col. 2:29-35; figs. 3-4).

Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Morton (US 2010/0008471) in view of Canazon and Tang.

Regarding claim 19, Morton discloses an x-ray apparatus (title) comprising: a vacuum chamber (pars. 20 and 61); an electron source assembly (10); a liquid cooling source (for 615/620); an anode target assembly (with 605), including a plurality of modular anode target units (605) each a. containing a material (605) that generates x-rays when struck by free electrons, b. containing a cooling pathway (615/620) which couples to the cooling pathway in an adjacent modular anode target unit (605), with said cooling liquid source connected to these pathways (for 615/620); and a window (with 38) configured to allow passage of the x-rays generated by said anode target assembly to create a radiation zone outside of said vacuum chamber (outside of the x-ray source).
However, Korenev fails to disclose a cathode assembly housed within said vacuum chamber, wherein said cathode assembly includes at least four modular filaments units, each containing a separate filament.
Canazon teaches a cathode (110) within said vacuum chamber (130). Tang teaches wherein said cathode assembly includes at least four modular filaments units, each containing a separate filament (fig. 19:1). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Morton with the teaching of Canazon, since one would have been motivated to make such a modification for higher efficiency with a single high-powered x-ray source (Canazon: par. 7).  
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Morton as modified above with the teaching of Tang, since rearranging parts of an invention involves only routine skill in the art (Tang: figs. 1-19). One would have been motivated to make such a modification for greater distribution (Tang: par. 1). 

Regarding claim 20, Morton discloses in which said modular target anode units are arranged in a parallel linear array (fig. 6a).

Regarding claim 21, Tang teaches in which said modular filament units have filaments that resemble a straight line (101), and are arranged with the filament in each modular filament unit being parallel to the filament in another modular filament unit (fig. 19:1).

Regarding claim 22, Tang teaches in which there are at least 4 modular filament units (fig. 19:1). Morton further discloses modular target units (605).
However, Morton fails to disclose four units.
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Morton with four units, since mere duplication of the essential working parts of a device involves only routine skill in the art. One would have been motivated to make such a modification for better control of the radiation distribution. 

Regarding claim 23, Tang teaches in which there are at least ten modular filament units (fig. 19:1). Morton further discloses modular target units (605).
However, Morton fails to disclose ten units.
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Morton with ten units, since mere duplication of the essential working parts of a device involves only routine skill in the art. One would have been motivated to make such a modification for better control of the radiation distribution. 

Regarding claim 24, Morton discloses in which said window (with 28) comprises adjacent modular anode assemblies (605).

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884